GRAVES; .T.
(concurring). — I concur in the views expressed in this opinion. In the case of J. A. Pullar v. St. Louis and San Francisco Railroad Company (now pending in this court) I had joined in an opinion expressing different views, whilst the Pullar case was in Division. The Pullar case rather appealed to the equities of the matter. It was urged that a failure to affirm the judgment might preclude action on the appeal bond, and the defendant was a bankrupt. But there is no substance in this contention. It is true the Springfield Court of Appeals has written a case with contrary views on the right to sue upon the bond, but that case and the error of that opinion, are fully discussed by Ellison, P. J., of the Kansas City Court of Appeals in Arkansas Valley Trust Co. v. Corbin, 179 S. W. 484. Judge Ellison likewise ably discusses the very question we have involved in both this and the Pullar case, i. e., our right to affirm the judgment. He reaches the same conclusion as is reached by our learned brother Faris, and I am constrained to believe that they have reached the proper conclusion. I therefore concur in this opinion.